Citation Nr: 1126399	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  04-38 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a recurrent skin rash with residuals of scars with mild keloids in front of the chest.  

2.  Entitlement to service connection for a kidney disorder, to include as secondary to herbicide exposure and/or service-connected diabetes mellitus.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  The claims currently on appeal were previously remanded by the Board in March 2010 for additional evidentiary development.  

In July 2009, the Veteran was afforded a video conference hearing before the undersigned Acting Veterans Law Judge.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

While the Veteran's appeal was pending before the Board, the Appeals Management Center (AMC) issued a rating decision in March 2011, granting the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

REMAND

Skin Disorder

The Veteran contends that he is entitled to service connection for a skin disorder with residual scarring.  Regrettably, additional evidentiary development is necessary before appellate review may proceed on this matter.  

The Board remanded this issue in March 2010 for additional evidentiary development.  Specifically, the Veteran was to be scheduled for a VA examination so that an opinion regarding the etiology of his skin disorder could be provided.  The examiner was instructed to examine the Veteran and provide a medical opinion as to whether it was at least as likely as not that the Veteran's current skin disorder was related to military service, to include his exposure to herbicidal agents.  The examiner was also asked to take into account the Veteran's competent and credible statements regarding chronicity of symptomatology and to provide a complete rationale for all opinions and conclusions reached.  

The record reflects that the Veteran was in fact scheduled for a VA skin examination in August 2010.  The examiner noted that the Veteran reported a skin condition since military service and that he reported being exposed to Agent Orange (the Board notes that the Veteran's exposure to Agent Orange is conceded and not in dispute).  However, when the examiner provided an opinion that the Veteran's skin condition was not caused by or related to military service, the examiner offered no rationale in addition to stating that the Veteran's service treatment records were silent for this condition.  It does not appear that any weight was given to the Veteran's report of chronic symptomatology or addressed the impact, if any, of his exposure to Agent Orange.  The United States Court of Appeals for Veterans Claims (Court) has held that VA cannot determine that lay evidence lacks credibility merely because of the lack of contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In light of the above deficiencies in the August 2010 VA examination, the Board finds that an additional remand is necessary so that a new medical opinion that complies with the mandates of the March 2010 Board remand may be completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

Kidney Disorder

The Veteran is also seeking entitlement to service connection for a kidney disorder, to include as secondary to his conceded exposure to herbicides and/or his service-connected diabetes mellitus.  Regrettably, further evidentiary development is necessary on this matter before appellate review may proceed as well.  

In March 2010, the Board remanded the Veteran's claim so that he could be scheduled for a VA examination so that an opinion as to the etiology of his kidney disorder could be provided.  The examiner was asked to opine as to whether it was at least as likely as not that his kidney disorder was due to his military service, to include his exposure to herbicidal agents.  In addition, the examiner was to opine as to whether the Veteran's kidney disorder was caused by or aggravated by his service-connected diabetes mellitus.  The examiner was instructed to provide a complete rationale for all opinions expressed and conclusions reached.  

The Veteran was afforded a VA examination for his kidney condition in August 2010.  The examiner diagnosed the Veteran with nephrolithiasis and concluded that this condition was not caused by or related to military service.  The only rationale provided in support of this opinion was that the Veteran's service treatment records were silent for a kidney condition.  No opinion was provided regarding the Veteran's conceded exposure to Agent Orange.  The examiner also diagnosed the Veteran with benign prostatic hypertrophy and residual lower urinary tract symptoms that was not caused by or related to military service.  Again, the only rationale provided was that the Veteran's service treatment records were silent.  Finally, the examiner diagnosed the Veteran with erectile dysfunction.  The examiner opined that this condition was not related to the Veteran's service-connected diabetes mellitus since it preceded the onset of this condition by four years.  This is the only medical condition for which a medical opinion regarding a relationship to diabetes mellitus was provided.  No opinion as to aggravation of any of the Veteran's genitourinary conditions was provided.  

In light of the above evidence, the Board concludes that an additional medical opinion that complies with the mandates of the March 2010 Board remand before appellate review may proceed.  See Stegall, 11 Vet. App. at 271.

Hypertension

Finally, the Veteran contends that he is entitled to service connection for hypertension, to include as secondary to his service-connected PTSD and/or diabetes mellitus.  However, further evidentiary development is also necessary on this matter before appellate review may proceed.  

As discussed in the previous sections, the Veteran's claim was remanded in August 2010 so that a medical opinion could be provided regarding the etiology of the Veteran's claimed condition.  Specifically, the VA examiner was asked to determine whether it was at least as likely as not that the Veteran's hypertension was related to his military service.  In addition, the examiner was asked to opine as to whether hypertension was caused by or aggravated by his service-connected diabetes mellitus or his acquired psychiatric disorder.  The examiner was also to opine as to whether the Veteran's hypertension manifested within one year of his discharge from military service in April 1969.  The examiner was to provide a complete rationale for all opinions expressed and conclusions reached.  

The record demonstrates that the Veteran was afforded a VA examination in August 2010.  The examiner explained that the Veteran was diagnosed with hypertension in approximately 2002 and that prior VA examinations confirmed this fact.  The examiner also opined that the Veteran's hypertension was not caused by or related to military service.  Again, the only rationale provided for this opinion was that the Veteran's service treatment records were silent for hypertension.  However, the examiner did not offer any opinion as to whether the Veteran's hypertension was caused by, or aggravated by, his service-connected disabilities, including diabetes mellitus and PTSD.  As such, a new medical opinion that complies with the mandates of the March 2010 VA examination is necessary before appellate review may proceed.  See Stegall, 11 Vet. App. at 271.

Additionally, as the Veteran has been service-connected for PTSD in a March 2011 rating decision, he should be provided proper Veterans Claims Assistance Act of 2000 (VCAA) letter advising him of the evidence and information necessary to establish entitlement to service connection for hypertension as secondary to service-connected PTSD.

Furthermore, as relevant to all claims, the March 2010 remand directed that the Veteran be provided with proper notice in accordance with the Court decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as relevant to his claims of entitlement to service connection for a kidney disorder and hypertension.  As such, proper notice should be provided on remand.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice that informs him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra, as well as the evidence and information necessary to establish entitlement to service connection hypertension as secondary to service-connected PTSD.  

2.  The Veteran's claims file and a copy of this remand should be returned to the VA examiner who performed the August 2010 VA skin examination so that an addendum may be prepared that complies with the mandates of the Board's March 2010 remand.  If this examiner is no longer available, it must be referred to another VA examiner with the appropriate level of knowledge and expertise.  A new VA examination is not required unless deemed to be necessary by the assigned VA examiner.  

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's recurrent skin rash with residuals of scars with mild keloids in front of the chest is at least as likely as not related to military service, TO INCLUDE herbicide exposure and/or his treatment for tinea pedis, a skin rash of the crotch, and a rash under the left arm due to contact dermatitis.  The examiner must take into account the Veteran's competent and credible statements that he has experienced the same rash with identical symptomatology since his return from Vietnam when offering this opinion.  

A complete rationale must be provided for all opinions and conclusions reached.  

3.  The Veteran's claims file and a copy of this remand should be returned to the VA examiner who performed the August 2010 VA genitourinary examination so that an addendum may be prepared that complies with the mandates of the Board's March 2010 remand.  If this examiner is no longer available, it must be referred to another VA examiner with the appropriate level of knowledge and expertise.  A new VA examination is not required unless deemed to be by the assigned VA examiner.  

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's genitourinary condition is related to his military service, TO INCLUDE his conceded exposure to herbicidal agents.  The examiner must also opine as to whether the Veteran's kidney disorder was caused by, or permanently aggravated by, his service-connected diabetes mellitus.  

A complete rationale must be provided for all opinions and conclusions reached.  

3.  The Veteran's claims file and a copy of this remand should be returned to the VA examiner who performed the August 2010 VA hypertension examination so that an addendum may be prepared that complies with the mandates of the Board's March 2010 remand.  If this examiner is no longer available, it must be referred to another VA examiner with the appropriate level of knowledge and expertise.  A new VA examination is not required unless deemed to be by the assigned VA examiner.  

The examiner must provide an opinion as to whether it was at least as likely as not that the Veteran's hypertension is related to his military service, to include his exposure to herbicidal agents.  The examiner must also opine as to whether the Veteran's hypertension was caused by or permanently aggravated by his service-connected diabetes mellitus AND/OR his service-connected PTSD.  

A complete rationale must be provided for all opinions and conclusions reached.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


